Citation Nr: 1224578	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus including as secondary to exposure to herbicide. 

2.  Entitlement to service connection for diabetic nephropathy including as secondary to diabetes mellitus.  

3.  Entitlement to service connection for diabetic retinopathy including as secondary to diabetes mellitus.  

4.  Entitlement to service connection for hypertension including as secondary to diabetes mellitus.  

5.  Entitlement to service connection for impotence including as secondary to diabetes mellitus.  

6.  Entitlement to service connection for residuals of a left shoulder fracture including as secondary to diabetes mellitus.  


7.  Entitlement to service connection for residuals of a left hip fracture including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a February 2005 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO, but he withdrew the request in writing in June 2007.  

In February 2008 and November 2010, the Board remanded the appeal for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is best diagnosed as Late-onset Diabetes mellitus of Adults (LADA), type I, first manifesting greater than one year after service, and is not related to any aspect of service including exposure to herbicide. 

2.  The Veteran's diabetic nephropathy first manifested after service, is related to type I diabetes mellitus, but is not related to any aspect of service including exposure to herbicide. 

3.  The Veteran's diabetic retinopathy first manifested after service, is related to type I diabetes mellitus, but is not related to any aspect of service including exposure to herbicide. 

4.  The Veteran's hypertension first manifested after service, arose subsequent to a diagnosis of type I diabetes mellitus, but is not related to any aspect of service including exposure to herbicide.

5.  The Veteran's erectile dysfunction, claimed as impotence, first manifested after service, arose subsequent to a diagnosis of type I diabetes mellitus, but is not related to any aspect of service including exposure to herbicide.

6.  The Veteran's residuals of a fracture of the left shoulder were incurred in a motor vehicle accident in September 2000 and are not related to any aspect of service or a service-connected disability.   

7.  The Veteran's residuals of a fracture of the left hip were incurred in a motor vehicle accident in September 2000 and are not related to any aspect of service or a service-connected disability.






CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2011).  

2.  The criteria for service connection for diabetic nephropathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2011).  

3.  The criteria for service connection for diabetic retinopathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2011).  

4.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2011).  

5.  The criteria for service connection for impotence have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2011).  

6.  The criteria for service connection for residuals of a left shoulder fracture have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2011).  

7.  The criteria for service connection for residuals of a left hip fracture have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In March 2003 and November 2003, the RO provided notices that did not meet all requirements.  The notices provided three of the elements of a service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notices explained the criteria for presumptive service connection relevant to exposure to herbicide but did not address the criteria for service connection on a secondary basis or the assignment of a rating and effective date should service connection be awarded.   Following the initial RO decision on the claims, the Board directed the RO in a February 2008 remand to provide an additional notice to correct the deficiencies.  In April 2008, the Appeals Management Center provided a notice with the additional information and an opportunity for the Veteran to respond prior to readjudication in supplemental statements of the case in June 2010 and April 2012.   Therefore, the Board concludes that the notice timing error was not prejudicial to the Veteran.   

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained records of an award of disability benefits by the Social Security Administration, designated private and VA medical examinations and opinions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as U.S. Army infantry and air defense units and as a drill instructor with service in the Republic of Vietnam from November 1967 to November 1968.  He contends that he experiences type II diabetes mellitus, or alternatively, type I progressing to type II diabetes mellitus caused by exposure to herbicide in Vietnam.  He contends that he experiences nephropathy, retinopathy, hypertension, and impotence secondary to diabetes and that he sustained a fracture of the left shoulder and left hip in a motor vehicle accident caused by a diabetic coma.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. Type II diabetes is among those diseases for which presumptive service connection is available.  Type I diabetes, nephropathy, retinopathy, hypertension, and erectile dysfunction are not among those diseases for which the presumption is available.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).
 
Claims based on herbicide exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. 
§ 1116(b).  According to the Agent Orange Act, National Academy of Sciences (NAS) was selected to review and evaluate the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides, as an independent, nonprofit scientific organization, with appropriate expertise, and which was not part of the Federal government. Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425. The statute further provides that "[i]f the Secretary determines that a presumption of service connection is not warranted, the Secretary, not later than 60 days after making the determination, shall publish in the Federal Register a notice of that determination.  The notice shall include an explanation of the scientific basis for that determination." 38 U.S.C.A. § 1116(c)(1)(B). Pursuant thereto, the Secretary on several occasions has published notice of diseases determined to be not associated with exposure to herbicide agents.

In the most recent report of the National Academy of Sciences, Institute of Medicine, Veterans and Agent Orange Update 2008 (VAO 2008), the study panel noted that diabetes mellitus is a group of heterogeneous metabolic disorders characterized by hyperglycemic reactions and insulin action deficiency.  Type II is characterized by a combination of resistance to the action of insulin and inadequate insulin secretion.  Type I is characterized by a lack of insulin caused by the destruction of insulin producing cells in the pancreas (Beta cells) by the body's immune process.  The panel characterized Type I as an autoimmune disease and found insufficient or inadequate information to determine whether there is a relationship between the disease and exposure to herbicide.  VAO 2008 at 568, 571.  After review of the panel's Update 2004 that also published these conclusions, the Secretary determined that a positive association between autoimmune disorders and exposure to the designated herbicides used in Vietnam did not exist.  See 72 Fed. Reg. 32,395 (June 12, 2007).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).




Diabetes Mellitus

Service personnel records showed that the Veteran served in the Republic of Vietnam from November 1967 to November 1968.  Therefore, he is presumed to have been exposed to the designated herbicide agents.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of diabetes.  Urinalysis testing concurrent with physical examinations in January 1967 and February 1971 were normal.  The Veteran was admitted to a private hospital after service August 1978 for minor surgery.  Urinalysis at that time was also normal.  Records of emergency room treatment at the same hospital in September 1983 and August 1985 are silent for any symptoms, diagnoses, or notation of a history of diabetes. 

In a December 2002 claim, the Veteran reported that he was first diagnosed with diabetes at private hospital in December 1988.  Although records of this diagnosis and treatment have not been recovered, records of hospital treatment in 1996 show ongoing treatment of diabetes with insulin.  The Veteran was treated for diabetic retinopathy starting in 1999.  Starting in November 2001, a private primary care physician noted a diagnosis of insulin dependent type II diabetes and concurrent hypertension with increasingly severe renal insufficiency.  A private physician in July 2008 noted the Veteran's reports of erectile dysfunction for the previous two years. 

In a July 2004 notice of disagreement and a February 2005 substantive appeal, the Veteran contended that his diabetes likely first manifested before 1980 because his blood sugar measurement in 1988 was very high.  He noted that his private endocrinologist advised him that the initially diagnosed type I diabetes had advanced to type II over the years and that the Veteran's antibodies were checked and found to be negative.  He noted that his attending nephrologist consistently diagnosed type II diabetes.  

The claims file contains a substantial number of treatment records from private and VA primary care clinicians and specialists in urology, ophthalmology, and nephrology who variously noted the Veteran's disease as type II diabetes or simply as diabetes.  Several clinicians noted the Veteran's report of a history of diabetes in his family.  However, in May 2002 letter, a private endocrinologist noted that C-peptide (a measure of insulin production by the pancreas) was zero.  The specialist diagnosed type I diabetes (T1DM).  He noted, 

Many cases of T1DM occur later in life and the acronym LADA (Late-onset Autoimmune Diabetes mellitus of Adults) has been coined to describe this condition.  LADA can develop quite slowly, but eventually the pancreatic Beta cells become exhausted of insulin and insulin injection therapy is required.  LADA is associated with the same auto-immune markers as the earlier onset forms of T1DM...

In February 2008, the Board remanded the appeal in part for a detailed VA endocrinology examination.  The primary question posed to the VA examiner was whether the Veteran had type I or type II diabetes mellitus.  If type II was diagnosed, this would end the inquiry.  If type I was diagnosed, the VA examiner was directed to respond with an opinion as to whether that disease had its onset during military service.  Finally, if there was reason to establish the Veteran had type II diabetes mellitus, or type I diabetes mellitus of service origin, then the VA examiner was to comment upon whether retinopathy, nephropathy, impotence, hypertension, and fracture of the left hip and shoulder were secondarily related to diabetes mellitus.  The Board also directed additional notice, recovery of Social Security Administration (SSA) disability award records, and requests for additional private treatment records.  Additional development was accomplished with notice and recovery of private and SSA records,

The Veteran then underwent a July 2008 VA Compensation and Pension examination by a VA nurse practitioner (NP).  The NP referred to the May 2002 letter by the private endocrinologist and reiterated the diagnosis of type I diabetes mellitus, LADA (i.e., adult-onset).   The NP also referred to a peer-reviewed medical treatise for information that there are genetic similarities between type I and type II diabetes.  The NP concluded that because of the zero C-peptide level, the Veteran's disease most closely resembled type I.  The NP further concluded that the disorder had its onset in service without explanation or rationale.  The NP provided opinions on the secondary association of the other diseases and injuries that will be further discussed below. 

In November 2010, the Board reviewed the development and concluded that the July 2008 examination was not adequate because it was not performed by a specialist in endocrinology as directed, did not contain an independent opinion, and did not fully address the origin of the diagnosed disease.   The Board remanded the appeal for an additional examination by a specialist in endocrinology. 

In January 2011, a VA endocrinologist noted a review of the claims file and the Veteran's report of experiencing visual disturbances, excessive thirst, and excessive urination starting in approximately 1985-86.  He reported that he sought treatment at a private hospital emergency room, was told his blood glucose was 600, and was admitted and diagnosed with diabetes.  He reported that he was initially prescribed oral medication but later just insulin.  The specialist also noted that the records showed diagnoses of retinopathy, hypertension, and nephropathy including a failed kidney transplant and several years of dialysis.  The specialist noted recent abnormal urinalysis measurements but deferred a diagnosis pending a test for islet cell antibodies.  

In a February 2011 addendum, the VA endocrinologist noted the results of additional laboratory testing that showed C-peptides as zero and the positive presence of islet cell antibodies.  The specialist discussed the findings of the private endocrinologist in May 2002 and several medical treatises on latent autoimmune diabetes in adults.  The specialist diagnosed type I diabetes mellitus, explaining that patients with type II have normal to high levels of C-peptides while the Veteran's measurements were undetectable.  Further, islet cell antibodies are not present in patients with type II as they are in the Veteran.  The specialist further noted that there was no evidence of the onset of type I diabetes in service because urinalysis tests for glucose and albumin in service and after service in 1978 were negative.  Therefore, the endocrinologist concluded that type I diabetes did not manifest until many years after service.  The Board concludes that this examination was adequate as the examiner conducted a thorough review of the claims file, thorough examination including the indicated testing, and provided clear answers to the questions posed by the Band and a detailed rationale.  The Board concludes that there has been substantial compliance with the instructions of the remands. 

The Board concludes that service connection for diabetes mellitus is not warranted because the weight of competent, credible, and probative evidence is that the Veteran has type I diabetes that first manifested greater than one year after service.  
As the Veteran does not have type II diabetes, presumptive service connection for exposure to herbicide in Vietnam is not warranted. 

The Board concludes that the Veteran's lay evidence of the onset of symptoms in the mid-1980s is competent and credible as the symptoms were observable and were consistent with later diagnoses of both type I and type II diabetes and accepted by clinicians and examiners.  The Board places less probative weight on his lay conclusions that his disease must have manifested in service because it is slow developing and because his blood sugar was very high when first diagnosed in 1988.  The Veteran did not report the onset of observable symptoms prior to his unusual thirst and urination in 1988.  The diagnosis of the onset of a complex disease such as diabetes requires medical testing and expertise.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran is competent to report his observable symptoms but not competent to diagnose diabetes as this requires medical training and specialized testing.  The testing in service and for seven years after service did not indicate the onset of the disease, nor did the Veteran report any observable symptoms prior to 1988.  Regarding the report that his private endocrinologist told him that his type I disease had progressed to type II, the Board finds no such conclusion in this physician's written report.  Further, the theory that this disease transforms from one type to another over time was not offered by any clinician or examiner and is inconsistent with the description of the nature of the two diseases in VAO 2008 and the reports of the VA endocrinologist in January and February 2011.  Finally, the most recent test results show the presence of antibodies characteristic of type I.  Therefore, the Veteran's statements do not support a contemporaneous or later diagnosis by a medical professional. 

The Board places greatest probative weight on the reports of the private and VA endocrinologists because they are specialists in the field and because their reports provide the most detailed evaluation of specific test results and explanation of the nature of the type I disease and its differences from type II.   The Board places somewhat less weight on the opinion of the VA NP in July 2008 as the examiner's level of medical training is less extensive and the opinion was not independent but rather substantially based on that of the private endocrinologist.  The NP concluded that the Veteran's type I disease first manifested in service but did not provide any supporting explanation.  This conclusion is in conflict with the test results and absence of any symptoms prior to the 1980s.   The Board acknowledges that the primary care physicians, nephrologist, and ophthalmologist all diagnosed or mentioned a history of type II diabetes in their treatment reports.  However, none of these clinicians conducted the specific testing necessary to differentiate type II and type I disease.  The private endocrinologist noted that he did not test for markers because the treatment for the two variants are similar and that detailed testing is not necessary to provide the proper therapy.  Similarly, the primary care physicians, nephrologists, and an ophthalmologist did not need to identify the disease type in order to provide medication and treatment for hypertension, renal failure, and retinopathy. 

The Board places greatest probative weight on the testing and explanation provided by the VA endocrinologist in January and February 2011 because it is detailed and addresses the specific dispositive issue.  

The weight of the credible and probative evidence demonstrates that the Veteran has type I diabetes mellitus that first manifested greater than one year after service and are not related to his active service or to exposure to herbicide.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nephropathy, Retinopathy, Hypertension, Impotence, 
Fractures of the Left Shoulder and Left Hip

Service treatment records are silent for any symptoms, diagnoses, or treatment for cardiovascular, renal, or eye disease or fractures of the left shoulder and hip.  The Veteran does not contend that any of these current disorders including impotence first manifested in service.  The Veteran reported in his December 2002 claim that he was the father of three children after service.  The Veteran sought treatment for eye irritation and blurry vision in July 1968 and February 1970.  In 1968, an examiner diagnosed mild conjunctivitis from spilled gasoline and prescribed medication.  Corrective lenses were not necessary on either occasion.   Blood pressure measured in a February 1971 discharge physical examination was 110/70 mmHg.  

The Veteran credibly reported that he first sought treatment for blurry vision and excessive thirst and urination in late 1988.  Following a motor vehicle accident in 1996, emergency room examiners noted the Veteran's history of diabetes and use of insulin.  The found no other abnormalities and diagnosed musculoskeletal strain.  The Veteran fractured his left shoulder and leg in a motor vehicle accident in September 2000.  Emergency room records showed that the Veteran reported that he experienced unconsciousness at the time of the accident and could not recall the details of the event.  Although the Veteran later contended that he experienced a diabetic coma, the hospital and follow-up clinical records address only the fractures.  

Starting in 2002, private primary care physicians and specialists diagnosed hypertension, erectile dysfunction, progressive diabetic nephropathy leading to renal failure, and advanced diabetic retinopathy.  The Veteran contends that these disorders are secondary to diabetes.  The clinicians and examiners either attributed these disorders to the progression of diabetes or noted that they arose after the onset of diabetes.  

The Board concludes that service connection for hypertension, erectile dysfunction, progressive diabetic nephropathy leading to renal failure, and advanced diabetic retinopathy is not warranted.  There is credible medical evidence of a current diagnosis for the disorders.  Although the Veteran described his diabetes as a slowly developing illness starting in service, he does not contend and the records do not show the onset of symptoms of these disorders prior to 2002.  The great weight of credible lay and medical evidence is that the disorders are associated or concurrent with type I diabetes that is not a service-connected disability.  The Veteran has not been diagnosed with congestive heart failure or other forms of heart disease.  

The Board concludes that the fractures of the left shoulder and left hip incurred in a motor vehicle accident in September 2000 are not related to any aspect of service.  Therefore, direct service connection is not warranted.  The Veteran's report of unconsciousness at the time of the accident is consistent with hospital records even though there is no mention of diabetes or a related hypoglycemic event.  Although diabetes may have caused or aggravated a concurrent hypoglycemic reaction and unconsciousness at the time of the accident, the Veteran's type I diabetes is not a service-connected disability and secondary service connection is not warranted.  The diseases and injuries, standing alone, are not among those for which a presumption of service connection for exposure to herbicide is available.  

The weight of the credible evidence demonstrates that the Veteran's current diabetic retinopathy, advanced nephropathy and renal failure, hypertension, erectile dysfunction and residuals of fractures of the left shoulder and left hip  first manifested greater than one year after service and are not related to his active service or to a service-connected disability.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for diabetic nephropathy is denied.

Service connection for diabetic retinopathy is denied.  

Service connection for hypertension is denied.  

Service connection for impotence is denied.  

Service connection for residuals of a left shoulder fracture is denied. 

Service connection for residuals of a left hip fracture is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


